Case: 21-30203     Document: 00516438413          Page: 1     Date Filed: 08/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 18, 2022

                                   No. 21-30203                           Lyle W. Cayce
                                                                               Clerk


   David Scott Vidrine; Steven P. Bozeman; Zachary
   Stewart; Larry F. Witmore,

                                                            Plaintiffs—Appellants,

                                       versus

   Chad Guillot, As Interim EMS Administrator for
   Department of Emergency Medical Services for the
   City of Baton Rouge, Parish of East Baton Rouge; Stacy
   Simmons, As Communications Chief and in her
   Individual Capacity; Sharon Weston Broom, Mayor
   President for the Parish of East Baton Rouge,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-538


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30203      Document: 00516438413          Page: 2     Date Filed: 08/18/2022




                                   No. 21-30203


          Employees in Baton Rouge’s EMS Department allege they suffered
   sex discrimination. They sued under Title VII and Louisiana law. The district
   court granted summary judgment to defendants. We AFFIRM.
                                        I.
          Appellants are one current and three former male employees of the
   City of Baton Rouge/Parish of East Baton Rouge Department of Emergency
   Medical    Services   (“EMS”).      They       were   (or    are)   Emergency
   Communications Officers—basically, EMS dispatchers. They allege that
   their supervisor, Communications Chief Stacy Simmons, subjected them to
   sex discrimination and created a hostile work environment.
          Appellants point to six specific instances of alleged discrimination
   recounted by the district court. First, they allege that on one occasion,
   Simmons stated “there are too many men in communications.” Next, they
   allege five incidents where male employees were disciplined and female
   employees who engaged in similar conduct were not. Appellees contest all of
   these allegations.
          Beyond these specific incidents, appellants provide a string of record
   citations they say show regular harassment and unequal treatment. For
   example, they point to allegations that women were allowed to take longer
   breaks than men for lunch or to run personal errands, that Simmons did not
   speak to male employees, and that Simmons said “I don’t like men” some
   number of times between 2003 and 2017.
          Appellants Bozeman, Witmore, and Stewart all resigned from EMS
   following some form of discipline against them. Bozeman was suspended
   following an argument with a colleague. He was scheduled to return to work
   on October 9, 2017, following his suspension and counseling. He resigned
   three days before his scheduled return.




                                        2
Case: 21-30203      Document: 00516438413           Page: 3   Date Filed: 08/18/2022




                                     No. 21-30203


          Witmore was suspended for viewing sexually offensive material at
   work. When he returned from his suspension, he was assigned to work with
   a female colleague and refused to do so. After he was instructed he must work
   with her, he had a panic attack and took leave under the Family and Medical
   Leave Act. Then he resigned when that leave was exhausted.
          Stewart faced termination for sexual harassment and inappropriate
   conduct. After a disciplinary process, Stewart signed an agreement with EMS
   whereby his proposed termination was reduced to a 30-day suspension. In
   that agreement, Stewart “waived, compromised, released and otherwise
   discharged EMS from any suit, claim or cause of action specifically included
   but not limited to any claim of wrongful termination or violations of 42
   U.S.C. § 1983 or Title VII of the Civil Rights Act, resulting from, created by,
   or relating to” his employment with EMS. When he later resigned, there was
   no pending discipline against him.
          Appellant Vidrine is still employed at EMS and alleges he “continues
   to suffer retaliation for his part in bringing suit against EMS and Simmons.”
          The four dispatchers brought claims of sex discrimination under the
   Louisiana Employment Discrimination Law (“LEDL”), La. Rev. Stat.
   Ann. §§ 23:301, et seq., and Title VII of the Civil Rights Act of 1964, 42
   U.S.C. §§ 2000e, et seq. The district court granted summary judgment to
   defendants. Plaintiffs timely appealed. Our review is de novo. Playa Vista
   Conroe v. Ins. Co. of the W., 989 F.3d 411, 414 (5th Cir. 2021).
                                          II.
          Appellants raise three issues on appeal. The first two are inadequately
   briefed and therefore forfeited. The third fails.




                                          3
Case: 21-30203      Document: 00516438413           Page: 4    Date Filed: 08/18/2022




                                     No. 21-30203


                                          A.
          First, appellants argue the district court erred in analyzing their claims
   under both Title VII and LEDL under federal precedents.
          Appellants have forfeited this argument by failing to adequately brief
   it on appeal. See Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021);
   Fed. R. App. P. 28(a)(8)(A). A party inadequately briefs an argument
   when it fails to “offer any supporting argument or citation to authority” or
   to “identify relevant legal standards and any relevant Fifth Circuit cases.”
   JTB Tools & Oilfiled Servs., L.L.C. v. United States, 831 F.3d 597, 601 (5th
   Cir. 2016) (quotation omitted). The same is true when a party fails to explain
   how the district court’s analysis went awry. See Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Here, the district court analyzed plaintiffs’ Title VII and LEDL claims
   together. Consistent with our precedent, the district court concluded that
   “the outcome of Plaintiffs’ claims will be the same under the federal and state
   statutes.” See McCoy v. City of Shreveport, 492 F.3d 551, 556 n.4 (5th Cir.
   2007) (noting LEDL “is substantively similar to Title VII” and it is
   appropriate to analyze both “only under the applicable federal precedents”).
          Appellants claim the district court should have “used a burden that
   allowed the Plaintiffs the opportunity to be heard at trial on the State issues
   that are continuing in nature.” But they do not cite any authorities suggesting
   a different standard was appropriate. Nor do they explain how the district
   court went wrong. This argument is forfeited.
                                          B.
          Second, appellants argue the district court should not have dismissed
   Stewart’s claims as voluntarily waived. This argument is likewise
   inadequately briefed.




                                          4
Case: 21-30203      Document: 00516438413           Page: 5    Date Filed: 08/18/2022




                                     No. 21-30203


          The district court identified the correct legal standard for waivers of
   Title VII claims. The court explained that a release of Title VII claims is valid
   if it is “knowing and voluntary.” Rogers v. Gen. Elec. Co., 781 F.2d 452, 454
   (5th Cir. 1986). Once an employer establishes a knowing and voluntary
   waiver, the district court further noted, it is the employee’s burden to
   demonstrate the release was “invalid because of fraud, duress, material
   mistake, or some other defense.” Williams v. Phillips Petroleum Co., 23 F.3d
   930, 935 (5th Cir. 1994).
          The district court correctly applied that standard. Stewart signed an
   agreement that “waived, compromised, released and otherwise discharged
   EMS from any suit, claim or cause of action specifically included but not
   limited to any claim of wrongful termination or violations of 42 U.S.C. § 1983
   or Title VII of the Civil Rights Act, resulting from, created by, or relating to”
   Stewart’s employment with EMS. As the district court noted, Stewart was
   represented by counsel when he negotiated this agreement, and his attorney
   was the one who presented the waiver—thus suggesting that Stewart
   knowingly and voluntarily signed it. Appellants “provide[d] no evidence that
   Stewart was coerced into signing the Resolution, that he did so without
   knowledge of its contents, that the Resolution was fraudulent, or that there
   was some other legally valid reason” to disregard it. So the court found
   Stewart waived his claims.
          Here, appellants do not provide “even the slightest identification of
   any error in [the district court’s] legal analysis.” Brinkmann, 813 F.2d at 748.
   They again cite no cases and provide no reason to doubt the district court’s
   reasoning. They merely assert that Stewart’s claims “should not be
   dismissed” because the waiver was “not consensual.” They imply that
   Stewart’s waiver was entered into without consideration or that the loss of a
   month’s pay created duress. But those objections are incoherent given that
   EMS gave Stewart his thirty-day suspension as a concession; he would



                                          5
Case: 21-30203      Document: 00516438413          Page: 6    Date Filed: 08/18/2022




                                    No. 21-30203


   otherwise have faced termination. This argument is inadequately briefed and
   therefore forfeited on appeal.
                                         C.
          Finally, appellants argue the district court failed to “consider[] the
   totality of circumstances” and wrongly granted summary judgment to
   appellees on their Title VII claims. We disagree.
                                          1.
          Appellants ask us to reverse the grant of summary judgment on their
   hostile work environment claim. To survive summary judgment on this
   claim, appellants must show a genuine dispute of material fact regarding
   whether they were subject to “severe or pervasive” harassment that
   “create[d] an abusive working environment.” West v. City of Houston, 960
   F.3d 736, 741–42. (5th Cir. 2020) (quotation omitted).
          As appellants correctly note, courts must look “at all the
   circumstances” to determine whether “an environment is ‘hostile’ or
   ‘abusive.’” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). To that end,
   courts consider (1) the frequency of the discriminatory conduct, (2) its
   severity, (3) whether it is physically threatening or humiliating, or a mere
   offensive utterance, and (4) whether it unreasonably interferes with an
   employee’s work performance. West, 960 F.3d at 742. “[N]o single factor is
   determinative.” Id.
          Here, appellants highlight six specific instances of alleged sex
   discrimination. They argue these incidents were “not isolated.” But every
   example they provide is a minor incident alleged to have occurred only once
   over a period of many years. Where the “complained-of actions were isolated
   or infrequent,” appellants “cannot show that [their] harassment was
   frequent or pervasive.” West, 906 F.3d at 742; see also Faragher v. City of Boca




                                          6
Case: 21-30203      Document: 00516438413           Page: 7    Date Filed: 08/18/2022




                                     No. 21-30203


   Raton, 524 U.S. 775, 788 (1998) (“isolated incidents” will not suffice “unless
   extremely serious”). None of these incidents were physically threatening or
   humiliating, nor did any of them unreasonably interfere with appellants’
   work performance.
          Other than those specific incidents, appellants point to some allegedly
   discriminatory conduct they say happened regularly. For example, they claim
   that female employees were allowed to take slightly longer breaks. And they
   allege that male employees were disciplined when female employees who
   engaged in the same conduct were not. Even assuming the truth of these
   allegations, and that they happened as frequently as appellants say they did,
   they are insufficient to demonstrate a hostile working environment. See
   Harris, 510 U.S. at 21–22 (“Conduct that is not severe or pervasive enough
   to create an objectively hostile or abusive work environment—an
   environment that a reasonable person would find hostile or abusive—is
   beyond Title VII’s purview.”).
          Appellants fault the district court for “looking at the facts alleged in a
   piecemeal manner.” But it was appropriate for the district court to evaluate
   the frequency of the alleged discriminatory conduct. And the court properly
   determined that, even taking all the allegations as true, the conduct described
   could not support a claim for harassment because it was “relatively
   infrequent” and “not severe or pervasive.”
          Appellants failed to show a genuine dispute of material fact regarding
   whether they were subject to severe or pervasive harassment. Accordingly,
   the district court did not err in granting summary judgment on the hostile
   work environment claim.
                                          2.
          Appellants also ask us to reverse the grant of summary judgment on
   their disparate treatment and retaliation claims.




                                          7
Case: 21-30203      Document: 00516438413           Page: 8   Date Filed: 08/18/2022




                                     No. 21-30203


          To succeed on these claims, appellants must first establish a prima
   facie case of discrimination. For disparate treatment, appellants must show
   (1) they were members of a protected class; (2) they were qualified for their
   positions; (3) they suffered an adverse employment action, and (4) that
   others similarly situated were treated more favorably. Willis v. Coca Cola
   Enters., Inc., 445 F.3d 413, 420 (5th Cir. 2006). For retaliation, they must
   establish (1) they participated in an activity protected by Title VII; (2) EMS
   took an adverse employment action; and (3) there is a causal connection
   between the protected activity and the adverse employment action. McCoy,
   492 F.3d at 557. If appellants can establish a prima facie case, then the burden
   shifts to EMS “to articulate some legitimate, nondiscriminatory or
   nonretaliatory reason” for its action. Id.
          Our analysis starts and ends with appellants’ alleged “adverse
   employment action.” Appellants cannot establish such an action for either
   their disparate-treatment claims or their retaliation claims. That means they
   cannot establish a prima facie case, and therefore, the district court did not
   err in dismissing their claims.
          In the disparate-treatment context, an “adverse employment action”
   is an “ultimate employment decision[] such as hiring, granting leave,
   discharging, promoting, or compensating.” McCoy, 492 F.3d at 559
   (quotation omitted). That includes a constructive discharge, which occurs
   when “an employer discriminates against an employee to the point such that
   his working conditions become so intolerable that a reasonable person in the
   employee’s position would have felt compelled to resign.” Green v. Brennan,
   578 U.S. 547, 555 (2016) (quotation omitted).
          The three dispatchers who resigned from EMS argue they were
   constructively discharged. As already discussed, they have not alleged
   conduct that amounts to severe and pervasive harassment. And constructive




                                          8
Case: 21-30203      Document: 00516438413           Page: 9    Date Filed: 08/18/2022




                                     No. 21-30203


   discharge requires showing a greater degree of harassment than is required to
   establish a hostile work environment. See Matherne v. Ruba Mgmt., 624 F.
   App’x 835, 841 (5th Cir. 2015) (citing Benningfield v. City of Houston, 157 F.3d
   369, 378 (5th Cir. 1998)). Appellants cannot make that showing here. Because
   there was no constructive discharge, there was no adverse employment
   action, and they cannot establish a prima facie case of disparate treatment.
          In the retaliation context, an “adverse employment action” is “any
   action that might well have dissuaded a reasonable worker from making or
   supporting a charge of discrimination.” McCoy, 492 F.3d at 559 (citing
   Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). In their
   briefs before this court, appellants claim Vidrine “suffer[s] retaliation for his
   part in bringing suit,” but they have not identified any action that would have
   dissuaded a reasonable employee from suit. Even taking all of Vidrine’s
   allegations as true, none rises to that level. So again, appellants’ prima facie
   case fails.
          The district court did not err in granting summary judgment on
   appellants’ disparate treatment and retaliation claims.
          AFFIRMED.




                                          9
Case: 21-30203        Document: 00516438413              Page: 10       Date Filed: 08/18/2022

                                          No. 21-30203


   Jennifer Walker Elrod, Circuit Judge, concurring in part and
   dissenting in part: 1
           The majority holds that summary judgment was proper because
   appellant-employees failed to show a genuine dispute of material fact
   regarding whether they were subjected to severe or pervasive harassment
   based on their sex in violation of Title VII. Ante at 6–8. Because I believe
   that there was a genuine dispute of material fact regarding the claims of all
   four employees, I would hold that summary judgment was improper.
   Accordingly, I respectfully dissent from Section II.C.1. of the majority’s
   opinion.
                                                I.
           For a hostile workplace claim to succeed under Title VII,
   discriminatory behavior must so thoroughly permeate the work environment
   that it is “sufficiently severe or pervasive to alter the conditions of the
   victim’s employment and create an abusive working environment.” Harris
   v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (emphasis added) (quoting Meritor
   Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)). 2
           Whether there was such a work environment depends on the totality
   of the circumstances. Id. at 23. We consider four factors: (1) how often


           1
             I concur in parts II.A., II.B., and II.C.2. of the majority’s opinion regarding,
   respectively, the employees’ claims that the district court: (1) failed to use “a burden that
   allowed the Plaintiffs the opportunity to be heard at trial on the State issues that are
   continuing in nature”; (2) should not have dismissed of one of the employee’s claims as
   voluntarily waived; and (3) improperly granted summary judgment on the employees’
   disparate treatment and retaliation claims.
           2
             To violate Title VII, the offending employee need not engage in conduct that is
   severe and pervasive. Rather, as we have emphasized, either “severe or pervasive”
   discriminatory conduct is sufficient. La Day v. Catalyst Tech., Inc., 302 F.3d 474, 483 (5th
   Cir. 2002); see also E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444, 453 (5th Cir.
   2013) (en banc) (“To affect a term, condition, or privilege of employment, the harassing
   conduct ‘must be sufficiently severe or pervasive to alter the conditions of [the victim’s]
   employment and create an abusive working environment.’” (alteration in original) (citation
   omitted)).




                                                10
Case: 21-30203     Document: 00516438413           Page: 11   Date Filed: 08/18/2022




                                    No. 21-30203


   discriminatory conduct occurred; (2) how severe the conduct was; (3)
   whether the conduct involved physical threats or humiliation, or was “a mere
   offensive utterance”; and (4) whether the conduct unreasonably interfered
   with an employee’s job performance. West v. City of Houston, 960 F.3d 736,
   742 (5th Cir. 2020) (citing Harris, 510 U.S. at 23)).
          Further, we employ an objectively reasonable person standard when
   assessing workplace hostility. E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731
   F.3d 444, 453 (5th Cir. 2013) (en banc). We must consider “[c]ommon sense,
   and an appropriate sensitivity to social context” so that Title VII does not
   become “a general civility code for the American workplace.” Oncale v.
   Sundowner Offshore Servs., Inc., 523 U.S. 75, 82, 80 (1998). The inquiry is
   therefore fact intensive. Boh Bros., 731 F.3d at 460.
          In Boh Bros., we held en banc that there was enough evidence for the
   jury to conclude that the harassment was “sufficiently severe or pervasive.”
   Id. at 461. There, one employee “hurled raw sex-based epithets uniquely at
   [the victim] two-to-three times a day, almost every day, for months on end.”
   Id. The offending employee also exposed his genitals to the victim about ten
   times (often while smiling and waving), once suggested that he would put his
   penis in the victim’s mouth, and would “approach [the victim] from behind
   and ‘hump’ him two to three times per week” for months. Id. at 449–50,
   459.
          We reached the same conclusion in Farpella-Crosby v. Horizon Health
   Care, in which the offending employee questioned the victim’s sexual
   activities or made comments that were “offensive” or “egregious” two or
   three times per week. 97 F.3d 803, 806 (5th Cir. 1996). The comments were




                                         11
Case: 21-30203        Document: 00516438413               Page: 12       Date Filed: 08/18/2022




                                          No. 21-30203


   “so frequent that [the victim] could not possibly remember each instance.”
   Id. at 805. 3
           Conversely, we have held that allegations of workplace discrimination
   were not “sufficiently severe or pervasive” to survive summary judgment
   when the victim alleged a sole “offensive joke concerning condoms.” Long v.
   Eastfield College, 88 F.3d 300, 309 (5th Cir. 1996).
                                                II.
           Given the abundance of evidence provided by the employees, there is
   a genuine dispute of fact whether Appellee’s conduct amounted to a hostile
   workplace. Looking to the four factors from West—frequency, severity,
   physical threat or humiliation, and interference with work performance—the
   employees allege sufficient facts to raise a genuine dispute about a hostile
   workplace.
           Although the timeline of this case is marked by discrete incidents over
   a period of years (like supervisor Stacy Simmons allegedly saying that she
   “does not like men”), the employees allege many ongoing discriminatory


           3
              We have made similar decisions in cases of workplace discrimination based on
   race. See, e.g., Johnson v. PRIDE Indus., Inc., 7 F.4th 392, 400–04 (5th Cir. 2021) (holding
   that there was a fact issue because employees referred to the victim by racial epithets twice,
   addressed the victim using arguably offensive terms, there were other occasions when
   similarly offensive language was used when the victim was not present, and the victim’s
   efforts at work were sabotaged on more than one occasion); E.E.O.C. v. WC&M Enters.,
   Inc., 496 F.3d 393, 400–01 (5th Cir. 2007) (holding that there was a fact issue regarding
   whether harassment was “severe or pervasive” when the victim was called racial epithets
   “on a regular basis for a period of approximately one year” (often several times per day),
   and when employees “mocked [the victim’s] diet and prayer rituals,” made several
   comments indicating that he was a terrorist, and “frequently banged on the glass partition
   of [his] office[] in order to startle him”); Walker v. Thompson, 214 F.3d 615, 626 (5th Cir.
   2000) (holding that there was a fact issue stemming from offensive racial remarks toward
   the victim that began when she was hired and continued regularly for three years until she
   resigned).




                                                12
Case: 21-30203    Document: 00516438413           Page: 13   Date Filed: 08/18/2022




                                   No. 21-30203


   behaviors. And, at this stage, we must accept those allegations as true. For
   example, male employees were supposedly routinely denied leave during the
   workday, but female employees were allegedly rarely, if ever, denied leave to
   handle personal business, even if it was for social activities like church
   functions or shopping. Female employees were allegedly often permitted to
   take leave without using their predetermined leave hours. In addition to
   leave, female employees allegedly were frequently permitted to take longer
   breaks and lunches. Female employees allegedly were permitted to take
   additional smoke breaks without using leave. And when a male employee was
   dispatched to pick up lunch for the group, he was given 30 minutes. But
   female employees were allegedly regularly given 60 to 90 minutes. Although
   all employees received the same number of breaks per day on paper, female
   employees allegedly were often given priority on when to take those breaks.
          Moreover, the employees allege routine disparities in punishment
   between male and female employees for the same infraction. Granted, these
   were often minor—Larry Whitmore claims that he was reprimanded for
   changing the font settings on his computer and for being five minutes late to
   a shift when female employees were not—but that makes them no less
   pervasive. There was also apparently a double standard for watching videos
   and movies during down time on a shift.
          As the Supreme Court noted in Harris, Title VII prohibits employers
   from discriminating on the basis of “compensation, terms, conditions, or
   privileges of employment” because of an employee’s gender. 510 U.S. at 21
   (citing 42 U.S.C. § 2000e–2(a)(1)). This includes “the entire spectrum of
   disparate treatment of men and women.” Id. (quoting Los Angeles Dept. of
   Water and Power v. Manhart, 435 U.S. 702, 707 n.13 (1978)). This court has
   indicated that discriminatory treatment in breaks and punishment may
   contribute to a hostile workplace. In Whitlock v. Lazer Spot, Inc., we noted
   that a black employee’s claim for a hostile work environment because he was



                                        13
Case: 21-30203     Document: 00516438413             Page: 14   Date Filed: 08/18/2022




                                      No. 21-30203


   punished for violations that white employees were not punished for failed
   because of insufficient facts and only conclusory allegations. 657 F. App’x
   284, 287 (5th Cir. 2016). And in Peterson v. Linear Controls, Inc., we held that
   a black employee’s claim for a hostile work environment on the grounds that
   only black employees were routinely denied water breaks failed only because
   the conduct was not pervasive as it occurred during a ten-day period. 757 F.
   App’x 370, 374 (5th Cir. 2019).
          In contrast, employees here point to specific facts to support their
   claim. Simmons, the supervisor, allegedly disregarded male employees as a
   matter of course. Both Whitmore and David Vidrine claim that Simmons
   would not, in Whitmore’s words, “talk to male employees unless it was a
   necessity.” And Zachary Stewart claims that Simmons would regularly give
   male employees the “cold shoulder,” making them answer more calls as she
   socialized with female employees.
          In any event, the discrimination faced by the employees was just as
   frequent as the “weekly” or “regular” harassment that was adequately
   “pervasive” in Farpella-Crosby, WC&M, and Walker. Just like in Farpella-
   Crosby, the incidents were so frequent that the workers could not name every
   single instance. 97 F.3d at 805.
          The majority holds that the incidents alleged here are too “isolated or
   infrequent” to show that harassment was “frequent or pervasive,” West, 960
   F.3d at 742, and that the ongoing discrimination alleged by the employees is
   “insufficient to demonstrate a hostile working environment.” Ante at 6–7.
   Similarly, the district court held that the employees alleged a handful of
   “minor, isolated incidents” of workplace harassment, only two of which
   “span any period of time”—that Simmons would not speak to male
   employees and that female employees were given longer breaks and not
   always required to take leave. But these holdings do not consider the




                                          14
Case: 21-30203      Document: 00516438413          Page: 15   Date Filed: 08/18/2022




                                    No. 21-30203


   voluminous record of additional allegations of discrimination over a long
   period of time, which are sufficient at the summary judgment phase under
   our precedent.
          Not only was the harassment frequent, but it was sometimes
   humiliating as well. A female employee supposedly yelled and cursed at
   Whitmore without consequence, and other female employees mocked
   Stewart’s prosthetic leg without repercussion.
          Male employees were often expected to do more work, too—and not
   for more reward. Stewart claims, for example, that while male employees
   were sometimes expected to answer 180–250 phone calls in 12 hours, female
   employees answered only 50–70. Whitmore was supposedly reprimanded for
   not answering the phone while female employees sat around doing nothing.
   Vidrine made a similar claim. Female employees were often given more
   opportunities for overtime, training, and promotions. Steven Bozeman
   complained that his own wife, who also worked for Appellee, received
   favorable treatment in the form of a promotion, easier job assignments, and
   access to classes unavailable to him.
          The employees’ supervisor, Simmons, also allegedly made many
   remarks regarding the male employees’ ability to succeed in the workplace.
   Simmons allegedly said that “there are too many men in communications,”
   that “men were a liability to the communications office,” and that it was
   “easier to work with females in those positions” because men lack the proper
   temperament and cannot multitask as efficiently as women. Simmons also
   allegedly stated that she “does not like men.” The district court and majority
   hold that “[n]one of these incidents . . . unreasonably interfere[d] with the
   [employees’] work performance.” Ante at 7. However, there are fact issues
   on this point as well—all four employees allegedly had their “opportunity to
   succeed in the workplace” hampered by Appellee’s conduct. See Weller v.




                                           15
Case: 21-30203     Document: 00516438413            Page: 16   Date Filed: 08/18/2022




                                     No. 21-30203


   Citation Oil & Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996) (citation omitted).
   In fact, three of the four employees quit their jobs, all citing a discriminatory
   workplace in one form or another.
          Taken together, and in the light most favorable to the employees,
   these routine practices show that harassment was a “pervasive” element in
   the workplace. All four employees experienced frequent harassment that
   interfered with their work duties, and Stewart and Whitmore also
   experienced harassment that was humiliating.
                            *             *              *
          For these reasons, there is a genuine dispute of material fact whether
   Appellee’s behavior was “sufficiently severe or pervasive to alter the
   conditions of the victim’s employment and create an abusive working
   environment.” Harris, 510 U.S. at 21 (quoting Meritor, 477 U.S. at 67). In
   my view, we should vacate the district court’s judgment on the employees’
   hostile workplace claims. Accordingly, I respectfully dissent in part.




                                          16